DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 2/11/2022.
Claims 1-7 are cancelled.
Claims 8 and 9 are new and are pending in the current application.
The examiner notes that claim 8 was previously presented and should have been indicated as cancelled in the claims presented on 2/11/2022.  Claims 8 and 9 presented as new in the amendment of 2/11/2022 should have been numbered claims 9 and 10.  An examiner’s amendment to the claims is included below to reflect the proper claim numbering and to correct minor antecedent basis.
Drawings
The drawings presented on 2/11/2022 are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chong Kim on 2/25/2022.The application has been amended as follows: 
In the claims:
Claims 1-8: (Cancelled)
Claim 9: Replace entirely with the following:
9. An Automatic Water-Flowing Directional-Alignment System designed for
aligning a floating-platform-center-line-direction with a water-mass-flowing-direction automatically in a river or ocean, comprising: a floating platform, a set of wings, windows on the wings with window frames, a floating-platform-air/water-tank, a system-air/water-tank, yaw maneuver supporting rollers, and a floating-platform center-line, wherein each of the wings has a plurality of windows with window frames, wherein the windows have hinges at a top of the window frame and the windows rotate around the hinges, wherein the windows are allowed to be opened in either a clockwise or counter-clockwise rotation depending on the water-mass-flowing-direction in a river or ocean, wherein the wings are attached-to the floating platform symmetrically with respect to an axial-centerline such that the windows of the wings that encounter the water-mass-flow first are to be opened and let the water-mass-flow pass through while the windows that encounter the water-mass-flow last are designed to be closed and block the water-mass-flow and build up water-mass pressure on these wings, and thus balance the floating platform, wherein the floating platform is installed on a top of the floating-platform-air/water-tank, and the floating-platform-air/water-tank with the floating platform is installed inside the system-air/water-tank, and the floating-platform-air/water-tank is floating in the system-air/water-tank and there is a space between the floating-platform-air/water-tank and the system-air/water-tank, and the space is filled with water, wherein the yaw maneuver supporting rollers are installed between the floating-platform-air/water-tank and the system-air/water-tank for easy yaw maneuver of the floating-platform-air/water-tank.

Claim 10 (add as new): The Automatic Water-Flowing Directional-Alignment System of claim 9, wherein the wings are attached symmetrically with respect to the axial-centerline, when the water-mass flowing direction is not aligned with the direction of the axial-centerline, the water-mass-flow generates a torque that causes the floating platform to rotate until the axial-centerline of the floating platform is aligned with the water-mass flowing direction.
Allowable Subject Matter
Claim 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the combination of features claimed in the current invention for an automatic water-flowing directional-alignment system, particularly the plurality of wings with windows, a floating platform installed on top of a floating-platform-air/water tank which is floating within a system—air/water-tank with rotation between the floating-platform-air/water tank and the system-air/water-tank facilitated by yaw maneuver supporting rollers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617